TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                      NO. 03-10-00500-CR



                           Ex parte Jerry Wilson a/k/a Steve Parker


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 39,082, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jerry Wilson a/k/a Steve Parker has filed what he styled a “Petition for Discretionary

Review” asking this Court to review a trial court’s recommendation regarding a writ of habeas

corpus that he filed under article 11.07 of the code of criminal procedure. See Tex. Code Crim. Proc.

Ann. art. 11.07 (West Supp. 2010). This Court has no jurisdiction over article 11.07 writ

applications, which must be filed in the district court and then forwarded to the court of criminal

appeals for a ruling. Id. art. 11.07, § 3; see also Watson v. State, 96 S.W.3d 497, 500 (Tex.

App.—Amarillo 2002, pet. ref’d) (explaining that appellate court did not have jurisdiction over

claims because relief sought amounted to habeas relief).

               Accordingly, we dismiss Wilson’s petition for want of jurisdiction.




                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: October 29, 2010

Do Not Publish